Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 16, 2014

                                       No. 04-14-00194-CV

                            DTND SIERRA INVESTMENTS, LLC,
                                       Appellant

                                                 v.

                                       COMPASS BANK,
                                          Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18326
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
Sitting:       Rebeca Martinez, Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice

       This appeal from the trial court’s order awarding sanctions is set for submission before a
panel of this court on November 5, 2014. The clerk’s record indicates that court reporter Yvonne
O’Bar took records of the December 6, 2013 hearing on appellee’s motion for sanctions and the
subsequent hearing on appellant’s motion for reconsideration. Appellant’s written request to Ms.
O’Bar for the record asked her to prepare “the transcription of the above styled district case.”
However, Ms. O’Bar filed only a record of the post-trial hearing and did not file a record of the
December 6, 2013 sanctions hearing.

        It appears to the court that a relevant portion of the reporter’s record has been omitted and
supplementation of the record is necessary. See TEX. R. APP. P. 34.6(d). We therefore order
appellant to file written proof in this court by October 27, 2014 that the reporter’s fee for
preparation of the supplemental record has been paid. If appellant fails to file such proof within
the time provided, the court will only consider those issues or points raised in appellant’s brief
that do not require a reporter’s record of the sanctions hearing for a decision. See TEX. R. APP. P.
37.3(c). If appellant timely pays the court reporter’s fee, we order court reporter Yvonne
O’Bar to file a record of the December 6, 2013 hearing by November 5, 2014.
        The court will not grant appellant or the court reporter an extension of time absent a
showing of extraordinary circumstances. The parties are further advised that no supplemental
briefing will be sought.



       It is so ORDERED on October 16, 2014.

                                                         PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court